Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 8-9, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 7, 10-14, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxholm U.S. Patent/PG Publication 20180357800.	
Regarding claim 1:
 An electronic device comprising: 
 a communicator comprising communication circuitry configured to establish communication with an external device (Oxholm [0032] Referring now to the drawings, FIG. 2 depicts an example of a network environment 200 for applying style features from multi-resolution style exemplars to input images using a multimodal style-transfer network. In the example depicted in FIG. 2, various user devices 201a-n access a creative apparatus 204 via one or more data networks 202.).
  5a display configured to display a first image and a second image (Oxholm [0111] In some embodiments, the computing system 800 also includes the presentation device 812 depicted in FIG. 8. A presentation device 812 can include any device or group of devices suitable for providing visual, auditory, or other suitable sensory output.).
 a processor and a memory, wherein the memory stores instructions configured, when executed, to cause the processor to control the electronic device to: (Oxholm [0107] The program code may be resident in the memory device 804 or any suitable computer-readable medium and may be executed by the processor 802 or any other suitable processor.).
acquire a feature of the first image 10and a feature of the second image (Oxholm [0003] For example, FIG. 1 is a block diagram depicting an example of modifying style features of an input image 102 using a style exemplar 106. An image manipulation application performs one or more stylization processes 104 that globally or locally transform color information and contrast information of the input image 102 in accordance with a style exemplar 106. In one example, the input image 102 is transformed into the output image 108 by applying a stylization process 104 that transfers textural features of the style exemplar 106 to the input image 102. ).
 and identify a learning model to be applied to the first image (Oxholm [0022] For instance, the image manipulation application applies a first style feature from a first version of the style exemplar, which has a first resolution, to a down-sampled version of the input image, which also has the first resolution. The first style feature is applied by the low-resolution stylization subnet, which has been trained using low-resolution style exemplars to recognize and transfer a first type of style feature. For instance, the low-resolution stylization subnet extracts certain features from the input image data, such as features defined by a color space (e.g., the red-green-blue ("RGB") color space), features defined by a luminance channel, or both. The low-resolution stylization subnet modifies the extracted features based on style data extracted from the style exemplar. Applying the first style feature generates an intermediate image, which is semantically similar to the input image and with greater similarity (i.e., high feature responses) with respect to certain desired style features from the style exemplar and lower similarity (i.e., low feature responses) with respect to other desired style features from the style exemplar.)
 and the second image (Oxholm [0023] To further stylize the input image, the image manipulation application up-samples the intermediate image to a second resolution and applies a second style feature from a second version of the style exemplar, which also has the second resolution, to the up-sampled version of the intermediate image. The second style feature is applied by the high-resolution stylization subnet, which has been trained using high-resolution style exemplars to recognize and transfer a second type of style feature. Applying the second style feature generates stylized output image, which retains the semantic similarity to the input image while having more of the desired style features from the style exemplar.)
 from among a first learning model included in the electronic device and a second learning model included in a server in communication with the electronic device through the communicator, (Oxholm [0108] The computing system 800 can access one or more of the training data 216 and the multimodal style-transfer network 312 in any suitable manner. In some embodiments, some or all of one or more of these data sets, models, and functions are stored in the memory device 804, as in the example depicted in FIG. 8. For example, a computing system 800 that executes the style-transfer training module 206 can provide access to the multimodal style-transfer network 312 by external systems that execute the image manipulation application 210.  [0109] In additional or alternative embodiments, one or more of these data sets, models, and functions are stored in the same memory device (e.g., one of the memory device 804). For example, a common computing system, such as the creative apparatus 104 depicted in FIG. 1, can host the style-transfer training module 206 and the image manipulation application 210 as well as the multimodal style-transfer network 312. In additional or alternative embodiments, one or more of the programs, data sets, models, and functions described herein are stored in one or more other memory devices accessible via a data network.) 
based on at least one of the feature of the first image or the feature of the second image, 15wherein the first learning model and the second learning model are configured to convert the first image into a style of the second image to acquire a third image (Oxholm [0003] In one example, the input image 102 is transformed into the output image 108 by applying a stylization process 104 that transfers textural features of the style exemplar 106 to the input image 102.).  
Oxholm discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 2:
 The electronic device of claim 1, has all of its limitations taught by Oxholm. Oxholm further teaches  wherein the plurality of instructions, when executed, further cause the processor to control the display to display the third 20image acquired using the first learning model or the second learning model (Oxholm [0003] In one example, the input image 102 is transformed into the output image 108 by applying a stylization process 104 that transfers textural features of the style exemplar 106 to the input image 102.) (Oxholm [0111] In some embodiments, the computing system 800 also includes the presentation device 812 depicted in FIG. 8. A presentation device 812 can include any device or group of devices suitable for providing visual, auditory, or other suitable sensory output.)..  
Regarding claim 3:
 The electronic device of claim 1, has all of its limitations taught by Oxholm. Oxholm further teaches  wherein the feature of the first image or the feature of the second image includes at least one of a data size of the first image or a data size of the second image, a resolution of the first image or a 25resolution of the second image, a type of the first image or a type of the second image, or a number of selected images (Oxholm [0021] exemplar. The input image may be transferred from a digital camera, downloaded from a website, received from a client device, etc. The style exemplar, which may be a photograph or a drawing, includes a set of varying-resolution versions of the same style exemplar) since photographs or drawings can be used, which would at least be a “type” for the image.
Regarding claim 4:
 The electronic device of claim 1, has all of its limitations taught by Oxholm. Oxholm further teaches  wherein the first learning model and the second learning model are further configured to convert the first image into the 30style of the second image using at least one of a color value, a saturation value, or a 46brightness value of the second image to acquire the third image (Oxholm [0030] This training process allows the multimodal style-transfer network to learn different levels of textures, including style, color, large texture distortion, and fine brushwork.).  
Regarding claim 5:
 The electronic device of claim 1, has all of its limitations taught by Oxholm. Oxholm further teaches  wherein the plurality of instructions, when executed, further cause the processor to control the display to display a 5plurality of images including the first image and the second image, and identify the learning model to be applied to the first image and the second image based on an input selecting the first image and the second image (Oxholm: [0003] For example, FIG. 1 is a block diagram depicting an example of modifying style features of an input image 102 using a style exemplar 106. An image manipulation application performs one or more stylization processes 104 that globally or locally transform color information and contrast information of the input image 102 in accordance with a style exemplar 106. In one example, the input image 102 is transformed into the output image 108 by applying a stylization process 104 that transfers textural features of the style exemplar 106 to the input image 102.).  
15Regarding claim 7:
 The electronic device of claim 1, has all of its limitations taught by Oxholm. Oxholm further teaches  wherein the plurality of instructions, when executed, further cause the processor to control, based on the processor identifying the second learning model as the learning model to be applied to the first image and the second image, the communicator to transmit the first image and the second image to the server (Oxholm [0003] For example, FIG. 1 is a block diagram depicting an example of modifying style features of an input image 102 using a style exemplar 106. An image manipulation application performs one or more stylization processes 104 that globally or locally transform color information and contrast information of the input image 102 in accordance with a style exemplar 106. In one example, the input image 102 is transformed into the output image 108 by applying a stylization process 104 that transfers textural features of the style exemplar 106 to the input image 102.
Regarding claim 10:
 The electronic device of claim 1, has all of its limitations taught by Oxholm. Oxholm further teaches  wherein the plurality of instructions, when executed, further cause the processor to identify, based on the processor 5identifying that at least one of the first image or the second image has been stored in advance in the server, the second learning model included in the server as the learning model to be applied to the first image and the second image (Oxholm [0108] The computing system 800 can access one or more of the training data 216 and the multimodal style-transfer network 312 in any suitable manner. In some embodiments, some or all of one or more of these data sets, models, and functions are stored in the memory device 804, as in the example depicted in FIG. 8. For example, a computing system 800 that executes the style-transfer training module 206 can provide access to the multimodal style-transfer network 312 by external systems that execute the image manipulation application 210.  [0109] In additional or alternative embodiments, one or more of these data sets, models, and functions are stored in the same memory device (e.g., one of the memory device 804). For example, a common computing system, such as the creative apparatus 104 depicted in FIG. 1, can host the style-transfer training module 206 and the image manipulation application 210 as well as the multimodal style-transfer network 312. In additional or alternative embodiments, one or more of the programs, data sets, models, and functions described herein are stored in one or more other memory devices accessible via a data network.)
Regarding claim 11:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
20Regarding claim 12:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 10. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxholm U.S. Patent/PG Publication 20180357800 in view of Hua U.S. Patent/PG Publication 20200082249.
Regarding claim 6:
 The electronic device of claim 1, has all of its limitations taught by Oxholm.  Oxholm does not expressly disclose  a plurality of first images. In a related field of endeavor, Hua teaches:
identify, based on there being a plurality of first images, a learning model to be applied to the plurality of first images and the second image based on features acquired from the plurality of first images (Hua [0038]: At 310, a plurality of source images and reference images with respective texture styles are obtained. The source images and the reference image may be collectively referred to as training images. As shown in FIG. 2, the training images may include a plurality of source images 202-1, 202-2, . . . , 202-N (collectively referred to as source images 202) and reference image(s) 230 with corresponding texture style(s). The number of the reference images 230 is determined by the number of the texture sub-networks to be trained. For example, if the image stylization part 220 includes two texture sub-networks 222 and 224, two reference images 232 and 234 are used to train the two sub-networks, respectively.).  

Regarding claim 15:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2616